DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
Response to Arguments
In view of Applicant’s amendment to claim 1 the claims no longer invoke 112f, thus, their scope has been changed and the limitations no longer need to be strictly view in terms of the specification.  Please see the Examiner’s rejection below for how the prior art now reads on claim 1.
Applicant’s arguments with respect to claims 14, 15 and 16 are persuasive as the amendment places the claims in condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-10, 13, 17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0195554 A1 to Shatz et al.
With respect to claim 1 Shatz
With respect to claim 2 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1, further comprising: a memory configured to store the acquired additional information; and a deletion unit configured to delete the acquired additional information from the memory when a power source is turned off, wherein the display control unit performs control to superimpose the acquired additional information that is read out from the memory on the live view image and display the live view image with the superimposed acquired additional information on the display unit (paragraph 298, 357, 497 and 545; where a RAM maybe used to holding preprocessed additional information, a RAM is designed to only hold data while it is powered on; additionally the information can be purged from memory based on location).
With respect to claim 3 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1, further comprising: a memory configured to store the acquired additional information, wherein the display control unit performs control to superimpose the acquired additional information that is read out from the memory on the live view image, and display the live view image with the superimposed acquired additional information on the display unit, and wherein the acquired additional information is stored in the memory after a power source is turned off (paragraph 246; where by embedding the information in the image it would be stored after the power source is turned off).
With respect to claim 4 Shatz
With respect to claim 7 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1, wherein, when a recording instruction is accepted, the recording unit records the image data that is based on the image acquired by the image capture unit in response to accepting the recording instruction and the additional information associated with the predetermined subject included in the live view image that is based on the image acquired by the image capture unit before accepting the recording instruction, in the recording medium in association with each other (paragraph 246 and 268).
With respect to claim 9 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1, wherein, in a case where the acquired additional information is acquired again, the display control unit performs control to change and display a position at which the acquired additional information is displayed (paragraph 239; where the overlay is an AR overlay at the position where the information is coming from, thus if the information is acquired again there is no reason it couldn’t be at a new position on the display depending on where the user is located while operation the device).
With respect to claim 10 Shatz
With respect to claim 13 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1, wherein the predetermined subject is at least a one-dimensional barcode, a two-dimensional barcode, a numerical value, a letter, or a figure (paragraph 239; where the subject includes locations which is embedded in the beacon and is thus at least a letter).
With respect to claim 17 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1, wherein the image data recorded in the recording medium does not include the predetermined subject (paragraph 263; where non-visible beacons can be used, thus they would not be included in the image data).
With respect to claim 21 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1, wherein the information acquisition unit acquires the additional information by reading the predetermined subject appearing in the live view image (paragraph 233; where the beacon is read to acquire the additional data).
With respect to claim 22 Shatz discloses, in Fig. 1-60, the apparatus according to claim 21, wherein the additional information is character data indicated by the read predetermined subject (paragraph 239).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0195554 A1 to Shatz et al.
With respect to claim 5 Shatz discloses, in Fig. 1-60, the apparatus according to claim 1 (See above).
However, Shatz does not expressly disclose wherein, in a case where an instruction to start image capturing is issued, the display control unit performs control to hide the acquired additional information that is displayed.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of removing displayed information when a start image capturing instruction is issued (for example, a shutter effect which temporarily replaces the displayed screen is used) are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have removed all displayed information from the screen at the time of image capture by using, for example, a displayed shutter graphic to indicate an image was captured for doing so would be use of a known technique to improve similar devices in the same way.  Note: such a shutter effect would read on the claim as the acquired additional information would be hidden to the time a shutter effect is displayed across the display screen.
With respect to claim 6 Shatz renders obvious the apparatus according to claim 5 (See above).
However, Shatz 
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of starting an image capturing operation in respond to detecting a half-pressing of a shutter button are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have started the capture process of Shatz at a half press of a shutter button for doing so is merely applying a known technique to the known device of Shatz which is read for improvement to yield predictable results as Shatz is silent to how an image capture is initiated and thus one of ordinary skill would look to common techniques to do so to fill in the gaps of Shatz.
With respect to claim 8 Shatz discloses, in Fig. 1-60, the apparatus according to claim 7 (See above).
However, Shatz does not expressly disclose wherein the recording instruction is accepted in response to detecting full-pressing of a shutter button.
However, Official Notice
With respect to claim 11 Shatz discloses, in Fig. 1-60, the apparatus according to claim 10 (See above).
However, Shatz does not expressly disclose wherein, in a case where the additional information associated with the predetermined subject is not registered in the database, the display control unit performs control to display a notification indicating that the additional information is not registered.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of displaying an error message when data could not be properly received are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have displayed an error message if the beacon information could not be properly received (i.e. not registered) for doing so would be use of a known technique of information a user of an error in a known device in the same way.
Allowable Subject Matter
Claims 14-16, 18, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 14, 15 and 16 are allowable for reasons as made clear by Applicant’s amendment.
Claims 18, 20 and 23 are allowable for at least the reason that they depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 12, 2021